
	

114 HR 310 IH: Taxpayer Transparency Act of 2015
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 310
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Long (for himself and Mr. Farenthold) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To require a Federal agency to include language in certain educational and advertising materials
			 indicating that such materials are produced and disseminated at taxpayer
			 expense.
	
	
 1.Short titleThis Act may be cited as the Taxpayer Transparency Act of 2015. 2.Requirements for printed materials and advertisements by Federal agencies (a)Requirement To identify funding source for communication funded by Federal agencyEach communication funded by a Federal agency that is an advertisement, or that provides information about any Federal Government program, benefit, or service, shall clearly state—
 (1)in the case of a printed communication, including mass mailings, signs, and billboards, that the communication is printed or published at taxpayer expense; and
 (2)in the case of a communication transmitted through radio, television, the Internet, or any means other than the means referred to in paragraph (1), that the communication is produced or disseminated at taxpayer expense.
				(b)Additional requirements
 (1)Printed communicationAny printed communication described in subsection (a)(1) shall— (A)be of sufficient type size to be clearly readable by the recipient of the communication;
 (B)to the extent feasible, be contained in a printed box set apart from the other contents of the communication; and
 (C)to the extent feasible, be printed with a reasonable degree of color contrast between the background and the printed statement.
					(2)Radio, television, and internet communication
 (A)Audio communicationAny audio communication described in subsection (a)(2) shall include an audio statement that communicates the information required under that subsection in a clearly spoken manner.
 (B)Video communicationAny video communication described in subsection (a)(2) shall include a statement with the information referred to under that subsection—
 (i)that is conveyed in a clearly spoken manner; (ii)that is conveyed by a voice-over or screen view of the person making the statement; and
 (iii)to the extent feasible, that also appears in writing at the end of the communication in a clearly readable manner with a reasonable degree of color contrast between the background and the printed statement, for a period of at least 4 seconds.
 (C)E-mail communicationAny e-mail communication described in subsection (a)(2) shall include the information required under that subsection, displayed in a manner that—
 (i)is of sufficient type size to be clearly readable by the recipient of the communication; (ii)is set apart from the other contents of the communication; and
 (iii)includes a reasonable degree of color contrast between the background and the printed statement. (c)Identification of other funding source for certain communicationsIn the case of a communication funded entirely by user fees, by any other source that does not include Federal funds, or by a combination of such fees or other source, a Federal agency may apply the requirements of subsections (a) and (b) by substituting by the United States Government for at taxpayer expense.
 (d)DefinitionsIn this Act: (1)Federal agencyThe term Federal agency has the meaning given the term Executive agency in section 133 of title 41, United States Code.
 (2)Mass mailingThe term mass mailing means any mailing or distribution of 499 or more newsletters, pamphlets, or other printed matter with substantially identical content, whether such matter is deposited singly or in bulk, or at the same time or different times, except that such term does not include any mailing—
 (A)in direct response to a communication from a person to whom the matter is mailed; or (B)of a news release to the communications media.
 (e)Source of fundsThe funds used by a Federal agency to carry out this Act shall be derived from amounts made available to the agency for advertising, or for providing information about any Federal Government program, benefit, or service.
 (f)Effective dateThis section shall apply only to communications printed or otherwise produced after the date of the enactment of this Act.
 3.Guidance for implementationNot later than 6 months after the date of the enactment of this Act, the Director of the Office of Management and Budget shall develop and issue guidance on implementing the requirements of this Act.
		4.Judicial review and enforceability
 (a)Judicial reviewThere shall be no judicial review of compliance or noncompliance with any provision of this Act. (b)EnforceabilityNo provision of this Act shall be construed to create any right or benefit, substantive or procedural, enforceable by any administrative or judicial action.
			
